Fourth Court of Appeals
                                 San Antonio, Texas
                                     November 15, 2017

                                     No. 04-16-00186-CV

 COTTER & SONS, INC.; James F. Cotter; Alamo Towers-Cotter, LLC; Cotter 11211 Katy
 Freeway Building, LP; Cotter 7447 Harwin Building, LP; Cotter Equities LLC; Cotter Harwin
     Equities LLC; Cotter Katy Equities LLC; Cotter Katy Freeway Building, LP; Et Al.,
                                         Appellants

                                              v.

             BJ CORPORATION D/B/A NATIONAL BUILDING SERVICE,
                                 Appellees

                 From the 438th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2012-CI-09427
                         Honorable Gloria Saldana, Judge Presiding


                                       ORDER
       In this appeal, Appellant Alamo Towers—Cotter, LLC filed a suggestion of bankruptcy.
The suggestion discloses that Appellant filed a voluntary petition for bankruptcy in the United
States Bankruptcy Court for the Western District of Texas under Case No. 17-52599-cag on
November 6, 2017. See 11 U.S.C. § 362 (2012); TEX. R. APP. P. 8.1.
       Accordingly, this appeal and all time periods under the Texas Rules of Appellate
Procedure are stayed from the date the bankruptcy petition was filed in the bankruptcy court.
See 11 U.S.C. § 362 (“Automatic stay”); TEX. R. APP. P. 8.2.
       This appeal is ABATED. For administrative purposes, the appeal will be treated as a
closed case unless and until it is reinstated in accordance with Rule 8.3 of the Texas Rules of
Appellate Procedure. See TEX. R. APP. P. 8.3.




                                                   _________________________________
                                                   Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of November, 2017.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court